IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,183-01




EX PARTE FELIPE G. GOBEA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1010410R IN THE 371ST DISTRICT COURT
FROM TARRANT COUNTY




            Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of engaging in
organized criminal activity and sentenced to twenty five years’ imprisonment.  The Second Court
of Appeals dismissed Applicant’s appeal for want of jurisdiction.  Gobea v. State,  02-06-00459-CR
(Tex. App.– Fort Worth, August 31, 2007). 
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely inform Applicant of his right to file a pro se petition for discretionary review. 
            Appellate counsel filed an affidavit with the trial court. The trial court held a hearing in
which Applicant and appellate counsel testified. Based on the testimony developed at the hearing,
the trial court has entered findings of fact and conclusions of law that Applicant was improperly
denied the opportunity to seek discretionary review.  The trial court recommends that relief be
granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). 
            We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-06-00459-CR that affirmed his conviction in Cause No. 1010410R from the 371st District Court of Tarrant
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court’s mandate issues.
 
Delivered: May 14, 2014
Do not publish